Citation Nr: 1317469	
Decision Date: 05/29/13    Archive Date: 06/06/13

DOCKET NO.  12-33 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from October 1943 to December 1945.  He died in October 1983.  The appellant is his surviving spouse.  The appellant has alleged that the Veteran served in the Battle of the Bulge, and his available service treatment records reveal that he earned a Purple Heart medal for wounds sustained in France in September 1944.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

The Board notes that Virtual VA contains a power of attorney VA 21-22 for Disabled American Veterans, dated February 20, 2013.  The power of attorney form was provided after the last correspondence from the RO (the Supplemental Statement of the Case in February 2013).  The Board observes that the Veteran's representative does not appear to have had the opportunity to submit a VA Form 646, Statement of Accredited Representative in Appeal Case.  In light of the decision below granting the Veteran's petition to reopen and remanding for further development, the Veteran is not prejudiced by the action taken herein.  On remand, the Veteran's representative will have the opportunity to submit evidence or argument in connection with this appeal.  

The issue of entitlement to death pension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO previously considered and denied the appellant-widow's claim of entitlement to service connection for the cause of the Veteran's death in April 1994; she was appropriately notified of that prior decision and of her procedural and appellate rights, but she did not file a timely appeal.

2.  Additional evidence since received since the April 1994 decision is not cumulative or redundant of the evidence considered in that prior decision and relates to an unestablished fact necessary to substantiate this claim.


CONCLUSIONS OF LAW

1.  The April 1994 RO rating decision denying service connection cause of death is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2012).

2.  New and material evidence to reopen the appellant's claim for service connection for the cause of death has been submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the Board's favorable disposition of the claim to reopen a claim for service connection for the cause of the Veteran's death, the Board finds that failure to discuss VCAA compliance will result in harmless error to the appellant.

Laws and Regulations

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened. See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision." Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

Dependency and Indemnity Compensation (DIC) may be awarded to a veteran's spouse, children, or parents for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or the contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).  The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Factual Background and Analysis

In an April 1994 rating decision, the RO denied the appellant-widow's claim of entitlement to service connection for the cause of the Veteran's death because the evidence then of record failed to show the Veteran's death was related to his military service, including as a result of a service-connected disability.  The appellant was appropriately notified of the April 1994rating decision and of her procedural and appellate rights, but she did not file a timely appeal; therefore, that decision is final and binding on her based on the evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104 (a), 3.160(d), 20.200, 20.302, 20.1103.

Evidence received prior to the expiration of the appeal period or prior to the appellate decision, if a timely appeal has been filed, will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Also, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim on its merits as opposed to deciding the matter as a claim to reopen on the basis of new and material evidence.  38 C.F.R. § 3.156(c).

At the time of the April 1994 rating decision included some of the Veteran's service treatment records.  However, the record contains a February 2011 National Personnel Records Center response which noted the Veteran's records were "fire-related" but provided records that were obtained "from alternate records sources."  Some of the service treatment records contained in the folder are duplicative of records before the RO in April 1994, however, some records obtained were not previously of record in 1994.  Nevertheless, the newly acquired service treatment records are not relevant to the issue present.  A review of the records does not include any treatment for or symptoms of testicular cancer.  The Veteran's death certificate notes that he died as a result of cardiac arrest due to metastatic testicular cancer.  As the record currently stands, these new service treatment records do not appear to be relevant to the Veteran's cause of death.  As such, reconsideration of the claim based on the submission of service treatment records that were not previously of record is not warranted.  

Since reconsideration of the claim under 38 C.F.R. § 3.159(c) is not warranted, the Board will consideration whether reopening of the previously disallowed claim is warranted based on the submission of new and material evidence.  At the time of the April 1994 rating decision, the claims file contained some service treatment records, VA examinations from 1948, and the Veteran's death certificate.  The appellant provided the form application for service connection for the cause of the Veteran's death, but had not provided an argument regarding her claim.

Evidence added to the claims file since the April 1994 rating decision includes numerous articles regarding shrapnel and head wounds, and several statements from the appellant.  The appellant asserts that the Veteran developed testicular cancer as a result of either (1) the metal left in his body from his shrapnel wounds, or (2) the concussion he suffered in service.  She argues that toxic shrapnel left in a body has been shown to cause cancer, and she provided articles regarding specific cases of cancer as a result of shrapnel.  She also argues that the Veteran's in-service head injury could have damaged his pituitary gland, which in turn caused hormonal problems which lead to his development of testicular cancer.  She also alluded to the fact that the Veteran was unable to be intimate with her after he left service, and perhaps this is somehow related to his later diagnosis of testicular cancer.  The articles the appellant provided include information on "shrapnel sickness" from Discover magazine.  The article noted that cadmium and lead in the metal left inside servicemen with shrapnel wounds can have health effects on their reproductive systems.  Another article indicates that it may be possible for trauma and inflammation to result in cancer.  Another article notes that weapons-grade tungsten alloy shrapnel produced cancer in laboratory rats.  Lastly, the appellant provided an article regarding Senator John Kerry's health-both his recovery from testicular cancer and the shrapnel that remains in his leg.  As noted above, in determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The appellant's arguments regarding how the Veteran's service-connected disabilities caused or aggravated his testicular cancer, as well as the articles she provided in support of her claim, were not before the RO during the April 1994 rating decision, and are thus "new" evidence.  Additionally, as the credibility of the evidence, not its weight, is presumed, the Board finds that the arguments and supporting articles are also "material" evidence as they contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability" and how his injuries may have related to his death from testicular cancer.  See Hodge v. West.  Moreover, they are sufficient to establish a reasonable possibility of substantiating the claim.  Therefore, the evidence is new and material.  Accordingly, reopening of the claim is in order. 


ORDER

New and material evidence having been received, the claim for entitlement to service connection for the cause of the Veteran's death is reopened.


REMAND

Having reopened the claim, the Board has determined that further evidentiary development is necessary before a decision on the merits may be issued.  The record as it stands is inadequate to render a fully-informed decision concerning this cause-of-death claim.  Where the record before the Board is inadequate to render a fully-informed decision, a remand is required in order for VA to fulfill its statutory duty to assist the appellant in developing the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran's death certificate lists his immediate cause of death as cardiac arrest, with an underlying cause of metastatic testicular cancer.  The death certificate also notes that the Veteran died at the North Shore University Hospital.  His terminal hospitalization records are not in the claims file, however, so must be obtained before readjudicating this cause-of-death claim on its underlying merits.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1).

Indeed, the claims file does not contain any treatment records or VA examinations after 1948.  On remand, the appellant should be contacted and requested to provide release of medical information forms for any outstanding private treatment records.

A medical opinion also should be obtained concerning the additional theory of entitlement the appellant-widow has raised since this claim was last considered and denied in April 1994.  In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the Federal Circuit Court held that 38 U.S.C. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical opinion for a Dependency and Indemnity Compensation (DIC) claim, so including for cause of death, but that it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.  The Federal Circuit Court explained that there was no duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) since this provision is explicitly limited to claims for disability compensation (service connection), which is defined as a monthly payment made by VA to a Veteran, and therefore does not pertain to a DIC claim.  Id.  But see, too, Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that in the context of a DIC claim, VA also must consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to obtain an opinion when no reasonable possibility exists that such assistance would aid in substantiating the claim).  With such limited medical evidence currently in the claims file, a VA medical opinion is necessary to address the appellant's medical causation claims.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Contact the appellant and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his testicular cancer, shrapnel wounds, and head trauma.  After the appellant has signed the appropriate releases, attempts should be made to obtain treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the appellant, a notation to that effect should be inserted in the file. The appellant and her representative are to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  Obtain the records of the Veteran's terminal hospitalization while an inpatient in April 1994 at North Shore University Hospital in North Hampstead, New York.  Since these records are not in the custody of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1).  The RO must make the required attempts to obtain these records according to this VA regulation.  Also appropriately notify the appellant-widow if unable to obtain these records.  38 C.F.R. § 3.159(e)(1).

3.  After receipt of these records, the Veteran's claims folder and a copy of this remand should be forwarded to an appropriate heath care provider to determine whether the Veteran's death is related to his military service.  

The examiner should indicated with it is at least as likely as not (i.e. probability of 50 percent or greater) that a disability incurred in or aggravated by the Veteran's World War II military service from October 1943 to December 1945, either caused or contributed substantially or materially to his death from cardiac arrest due to or as a consequence of metastatic testicular cancer.  

The examiner is advised that at the time of his death, service connection was in effect a scar to the left parietal region, residuals of a shrapnel wound (rated as noncompensable), and post-concussive syndrome (rated as 30 percent disabling).

The examiner therefore needs to review the claims file when rendering this opinion, including this remand, and must discuss the underlying rationale of the opinion, if necessary citing to specific evidence in the file.  In so doing, the examiner should specifically address the appellant's theories of entitlement: (1) shrapnel left in the Veteran's body was toxic or inflammatory and cause him to develop cancer, and (2) his head injury affected his hormone levels and caused him to develop cancer.

3.  Then readjudicate this cause-of-death claim in light of this and all other additional evidence, considering all alleged theories of entitlement.  If the claim continues to be denied, send the appellant-widow and her representative a supplemental statement of the case and allow her time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


